Exhibit 10.3

 

COBRE LAS CRUCES, S.A.

 

and

 

Mr. FERNANDO FERNANDEZ TORRES

 

SENIOR EXECUTIVE EMPLOYMENT CONTRACT



--------------------------------------------------------------------------------

SENIOR EXECUTIVE EMPLOYMENT CONTRACT

 

This Senior Executive Employment Contract (the “Contract”) is made on 26 March
2004.

 

BY AND BETWEEN

 

(1) Mr. Thomas E. Mara, of legal age, of US nationality, with professional
address in 315 Park Avenue South, New York, New York 10010, and with Passport
number 207.591.117.

 

And

 

(2) Mr. Fernando Fernandez Torres, of legal age, of Spanish nationality, with
address in C/ Juan Pablos nº 4, 2º E, 41013 Sevilla, and holder of the National
Identity Card number 31.180.996-B.

 

ACTING

 

(1) Mr. Thomas E. Mara who is acting in the name of and representing Cobre Las
Cruces, S.A., by virtue of the powers granted by the Board of Directors. Cobre
Las Cruces, S.A. shall be hereinafter referred to as the “Company”.

 

And

 

(2) Mr. Fernando Fernandez Torres, who is acting in his own name and
representation. He shall be hereinafter referred to as the “Executive”.

 

Both of the acting parties have the full and necessary legal capacity to enter
into and execute this Contract and for all effects and purposes they

 

STATE

 

That the Company desires to enter into an employment relationship with the
Executive and the Executive desires to be employed by the Company on the terms
and subject to the conditions contained herein;

 

NOW THEREFORE, the Parties mutually agree to execute a senior executive
employment contract in accordance with the provisions of Royal Decree 1382/85 of
August 1, pursuant to the following:

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1 Appointment and duties

 

The object of this Contract is the fulfilment by the Executive of the management
responsibilities corresponding to his position as Managing Director of the
Company, which shall be carried out independently and with full responsibility,
subject only to the directions and instructions of the Company’s Board of
Directors as well as of the Board of Directors of MK Gold.

 

The Executive shall hold the powers of attorney that are required for the proper
performance of his duties hereunder.

 

2 Term

 

This Contract is hereby established for an indefinite period and shall take
effect on 1 May 2004, date of commencement of the employment relationship.

 

3 Confidence

 

The special labour relation which is constituted in this Contract is based on
the mutual trust and understanding between the parties through which they shall
exercise the rights and obligations contained in this contract in accordance
with the principle and requirements of good faith.

 

4 Place of work and working conditions

 

4.1 The Executive shall render his services on a regular basis at the Company
premises located in Seville, Spain. However, the Executive expressly agrees to
travel in and outside of Spain, if necessary, or at the request of the Company.

 

4.2 The working conditions applicable to the Executive are as follows:

 

  4.2.1 The length of the working day and the amount of working hours shall be
determined in accordance with the terms and conditions of this Contract, and
shall not therefore be subject to the restrictions nor the distribution of
working hours established by Spanish law governing ordinary labour contracts.

 

  4.2.2 Subject to the flexibility agreed to with respect to working hours and
work schedule, the Executive shall have the benefit of official holidays,
unless, under occasional or exceptional circumstances, such holidays convert to
working days due to business-related travel or meetings.

 

4.3 The Executive’s annual holidays will be 25 working days, and shall conform
as closely as possible to Company holidays; nevertheless, such holidays may be
taken on different dates and under other conditions, accommodating both Company
interests and the Executive’s convenience, subject to the terms and conditions
of this Contract.

 

2



--------------------------------------------------------------------------------

5 Exclusive dedication

 

5.1 The Executive may not provide services to or take up employment with or act
in an executive capacity for any other company during his employment, without
the written consent of the Company.

 

5.2 During his employment the Executive will not be directly or indirectly
engaged or concerned in the conduct of any activity which is similar to or
competes with any activity carried on by the Company or in any way affects his
ability to perform his duties for the Company (except as a representative of the
Company or with the written consent of the Company).

 

6 Salary

 

As compensation for the services to be rendered to the Company during the period
of his employment, the Executive shall receive the following:

 

6.1 Gross annual base salary in the amount of 250,000 Euros, payable in twelve
monthly disbursements.

 

6.2 Such amount shall be reviewed every year, at least, in accordance to the
Consumer Price Index.

 

6.3 Bonus: The Executive shall be entitled to a variable salary of up to 100% of
the annual gross base salary established in clause 6.1 above, depending on the
level of achievement of the annual targets established by the Company and
approved by the Board.

 

6.4 Success Fee: There shall be a success fee upon the sale of MK Gold’s
interests in Cobre Las Cruces in an amount equal to 1 x of the Executive annual
base gross salary as defined in Clause 6.1 above.

 

6.5 Reasonable Moving Expenses: The Company shall be responsible for all the
reasonable costs arising from the relocation of the Executive, his family and
their household belongings from Antwerp to Seville.

 

6.6 Stock options: MK Gold will grant the Executive 200,000 options to acquire
200,000 MK Gold shares. Although a copy of the Stock Options Plan will be
provided to the Executive once approved by the Board of Directors of MK Gold,
the main features of the options are as follows:

 

  (a) Date of Grant: the stock options will be granted on the start date of
employment i.e. 1 May, 2004.

 

  (b) Vesting period: the stock options, once granted, will vest equally over
three years as from the Date of Grant; that is, at the end of year 1 as from the
Date of Grant, the Executive may exercise 1/3 of the stock options
(approximately, 66,666 options); at the end of year 2, another 1/3 and at the
end of year 3, the remaining third.

 

  (c) Exercise period: the stock options, once issued, may be exercised over a
maximum period of 10 years.

 

  (d) Exercise price: the amount to be paid upon exercise of one option to
acquire one MK Gold share. This is the closing price of a MK Gold share on the
Date of Grant.

 

3



--------------------------------------------------------------------------------

  (e) Expiration of the exercise right: if the Executive ceases to be an
employee of the Company for whatever reason, the options already vested may be
exercised within 90 days as from the termination date. Otherwise, the options
shall immediately forfeit.

 

7 Expenses.

 

The Executive shall be reimbursed for any travel or other expenses incurred on
behalf of the Company, which are commensurate with the Executive’s position and
responsibilities, provided that the Executive provides justification for such
expenses.

 

8 Company car

 

The Executive will be entitled to use any of the existing company cars (i.e.
three) which are parked at the Company premises for use by its personnel.

 

9 Savings and Retirement Plan

 

The Executive shall additionally receive an annual gross amount in order to
subscribe to a pension plan. This annual gross amount is calculated on base wage
(as defined in Clause 6.1 above) and shall determined in accordance with the
schedule below and paid quarterly.

 

Age

--------------------------------------------------------------------------------

  

Age-Based Percent

--------------------------------------------------------------------------------

  

Years of Service

--------------------------------------------------------------------------------

  

Service-Based Percent

--------------------------------------------------------------------------------

34 & under

   0%    0-9        2%

35-39

   1%    10-14    3%

40-44

   2%    15-19    4%

45-49

   3%    20-24    5%

50-54

   4%    25-29    6%

55-59

   6%    30-34    7%

60 & over

   8%          35 & over    8%

 

10 Withholdings

 

The withholding on account of the Personal Income Tax and the relevant Social
Security contributions payable by the Executive under the current statutory
provisions, including those corresponding to any benefits in kind, shall be
deducted from the remuneration in cash paid to the Executive.

 

11 Confidential Information

 

11.1 The Executive agrees that he will not, except in the proper performance of
his duties, use or disclose to any person any of the Company’s trade secrets or
confidential information. This restriction will continue to apply after the
termination of the Executive’s employment for 12 months but will not apply to
trade secrets or confidential information, which become public other than
through unauthorised disclosure by the Executive, without prejudice of the
obligations set forth in the Unfair Competition Law. The Executive will use his
best endeavours to prevent the unauthorised use or disclosure of such
information.

 

4



--------------------------------------------------------------------------------

For the purposes of this Contract, trade secrets and confidential information
include but will not be limited to commercial arrangements, and any other
information, data, drawings, experience and know how relating to the business or
the marketing or promotion of the business and any other information concerning
the confidential affairs of the Company.

 

11.2 In the course of the Executive’s employment he is likely to obtain trade
secrets and confidential information belonging or relating to other Associated
Companies. The Executive will treat such information as if it falls within the
terms of clause 11.1. A list of the Associated Companies will be made available
upon request of the Executive.

 

12 Industrial and Intellectual property

 

12.1 Any industrial or Intellectual Property or other work, discovery,
invention, secret process or improvement made or discovered by the Executive
(either alone or with others) during his employment hereunder (whether during
the course of his normal duties or other duties specifically assigned to him and
whether during normal working hours or at any time), in connection with or in
any way affecting or relating to the business of the Company or any Associated
Company or capable of being used or adapted for use therein or in connection
therewith, shall forthwith be disclosed in writing within one month of the date
of the creation with full details to the Company and shall belong to and be the
absolute property of the Company or such other body corporate as the Company may
designate and for the purposes of Articles 15 and 17 of the Spanish Patent Act
11, 1986, the Executive shall be deemed to have a special obligation to further
the interests of the Company. For the avoidance of doubts this clause (12.1)
shall not derogate from the statutory rights of the Executive in such
inventions. It is agreed that for the purposes of Article 51 of the Spanish
Intellectual Property Act, the Company shall be treated for the purpose of such
Act as the original proprietor of any design of which the Executive may be the
author in the circumstances described in this clause (12.1).

 

12.2 The Executive hereby assigns to the Company all present and future
exploitation rights, copyright, design rights, and other proprietary rights (if
any) for the full term thereof throughout the world in respect of all
Intellectual Property, except only those designs or other works written,
originated, conceived, or made by him wholly outside his normal working hours
hereunder and wholly unconnected with his service hereunder. The Executive shall
at the request and cost of the Company (and notwithstanding the termination of
his employment) apply or join in applying for patent or other similar protection
in any part of the world for any such invention, discovery, process or
improvement as aforesaid and execute all instruments and do all such things
necessary for vesting the said patent or other similar protection when obtained,
or the benefit or any application, and all right, title to and interest in the
same in the Company or its nominee absolutely.

 

12.3 The Executive agrees and undertakes that he will execute such deeds or
documents and do all such acts and things as may be necessary or desirable to
substantiate the rights of the Company in respect of the matters referred to in
this clause (12).

 

13 Return of company property. Information received.

 

Upon termination of this Contract, the Executive he shall return all property
belonging or relating to the Company, and all documents of whatever kind
concerning the Company’s business, which have been entrusted to him or to which
he has had access to by other means. By documents is meant also copies and
notes, his own or by other parties, of

 

5



--------------------------------------------------------------------------------

whatever kind, on paper, computer or other medium, which the Executive holds and
which relate to the Company’s business.

 

14 Data protection

 

14.1 For the purposes of the Organic Law 15/1999, of 13 December, on Personal
Data Protection, the Executive consents the processing of his personal data
contained in this Contract as well as the data compiled during the induction
process, and all such data which is necessary for carrying out management
services related to the employment relationship, and all other services related
to his professional career and related to the Human Resources Department
purposes. These data will be understood as non-sensible personal data,
excluding, at any case, financial data.

 

It is hereby informed to the Executive, his right to access, rectify and, if so,
once the employment relationship has terminated, to cancel the personal data by
means of written notice to the Human Resources Department.

 

14.2 Likewise the Executive consents the Company to transfer his data to any
Associated Company or to other companies with whom the Company may have entered
into cooperation agreements for the best performance of the services described
herein, whether domiciled in Spain or abroad, and, at any case, in compliance
with the Spanish data protection legislation.

 

15 Termination.

 

This Contract may be terminated for the following reasons:

 

15.1 The Executive may terminate this Contract without cause after providing the
Company with three months’ prior notice, in which case no severance indemnity
shall be paid to the Executive. In the event of the Executive failure to comply
with this prior notice obligation, the Company shall be entitled to a
compensation in the amount of the Executive’s gross annual salary corresponding
to the period for which notice was not given.

 

15.2 The Company may terminate this Contract without cause after providing the
Executive with three months’ prior notice. In the event of the Company failure
to comply with this prior notice obligation, the Executive shall be entitled to
a compensation in the amount of the Executive’s gross annual salary
corresponding to the period for which notice was not given.

 

Should this be the case, the Company shall pay the Executive a gross severance
payment which amount shall depend on the number of years of service rendered to
the Company and which shall be calculated on the basis of the Executive’s annual
gross base salary as defined in Clause 6.1 above, as follows:

 

Years of service    Gross Severance payment 1    3 x Annual Base Salary (as
defined in clause 6.1 above) 2    2 x Annual Base Salary (as defined in clause
6.1 above) 3    1.75 x Annual Base Salary (as defined in clause 6.1 above) 4   
1.50 x Annual Base Salary (as defined in clause 6.1 above) 5    1.25 x Annual
Base Salary (as defined in clause 6.1 above) 6-10    1x Annual Base Salary (as
defined in clause 6.1 above)

 

6



--------------------------------------------------------------------------------

15.3 By the Executive’s dismissal, according to Article 11.2 of the R.D.
1382/85. In such case, the Executive will not be entitled to receive any kind of
indemnity. Should the Executive be dismissed and such dismissal be proved unfair
or null and void, the Executive shall be entitled to a severance payment as
established in Clause 15.2 above.

 

15.4 In the event of change of control of the Company (whether of its ownership
or management) or transfer of undertaking, the Executive shall be entitled to
terminate this Contract and to receive the compensation stated in clause 15.2
above provided that the Executive exercises this right during the three months
following the change of control or transfer of undertaking.

 

16 Waiver and severance.

 

16.1 If either party agrees to waive their rights under a provision of this
Contract, that waiver will only be effective if it is in writing and if it is
signed by them. A party’s agreement to waive any breach of any term or condition
of this Contract will not be regarded as a waiver of any subsequent breach of
the same term or condition or a different term or condition.

 

16.2 In the event that any clause or provision in this Contract is held to be
void or legally invalid, the validity or effect of the remaining clauses or
provisions of the Contract will not be affected.

 

17 Opportunity to Review and Effective Date

 

Both Parties acknowledge that the terms and conditions of this Contract reflect
the correct understanding and intent of both parties. The Executive and the
Company acknowledge that they have carefully reviewed the terms and conditions
of this Contract and that their entry into this Contract is a free and willful
act. The Effective Date of this Contract shall be the date on which the
Executive shall have affixed signature thereto.

 

18 Biding effect; Counterparts

 

This Contract shall be binding upon and shall inure to the benefit of the
parties hereto, their successors, heirs, executors, administrators and permitted
assigns.

 

This Contract may be executed in two or more counterparts, each of which shall
constitute an original but which shall together constitute one and the same
instrument.

 

19 Applicable law.

 

This Contract, which is drawn up to govern the top management labour
relationship of one of the parties, shall be governed by:

 

  (a) The intention of the parties that is expressly contained in this Contract.

 

  (b) Royal Decree 1382/85, of August 1, 1985, whereby the special employment
relationship of executive personnel is regulated.

 

7



--------------------------------------------------------------------------------

  (c) The rules of the ordinary labour legislation, including the Workers’
Statute in all cases where Decree 1382/85 makes reference thereto or in all
those cases where express references to that provision are contained in this
Contract.

 

  (d) With respect to all matters not governed by the ordinary common labour
law, by Royal Decree 1382/85 on Labour Relations for Executive Personnel and by
the intention of the parties, the provisions of civil or commercial law and its
general principles shall govern it.

 

20 Whole agreement.

 

This Contract constitutes the entire agreement and understanding between the
parties in respect of the subject matter hereof. This Contract supersedes and
cancels all previous agreements, negotiations, commitments and understandings
with respect to the subject matter hereof, whether oral or written. This
Contract may not be amended or modified in any manner except in writing, signed
by the Executive and a duly authorised officer or representative of the Company.

 

21 Language clause

 

This Contract is signed in English and Spanish; in the event of discrepancy with
regards to its interpretation, the Spanish version shall prevail.

 

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
in two (2) duplicate originals, as the date first below-written by the
Executive.

 

THE COMPANY

 

Signature:

     

THE EXECUTIVE

 

Signature:

/s/    Thomas E. Mara               /s/    Fernando Fernández Torres        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name: Thomas E. Mara       Name: Fernando Fernández Torres

Title: Member of the Board of Directors

Date:

     

 

Date:

 

8